DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 4-6, 8, 10- 13, 15-17, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al (US 20180287696) in view of Wu et al (US 20070177552)

As to claim 1 Barbieri discloses a system to provide wireless service comprising: a plurality of controllers (Barbieri, 260A, 260B and 260C of Fig.2); and a plurality of radio points (Barbieri 230A, 230B, and 230C of Fig.2); wherein each of the radio points is associated with at least one antenna (Barbieri 231A, 231B, and 231C of Fig.2) and remotely located from the controllers, wherein the plurality of radio points is communicatively coupled to the controllers using a front-haul network (Barbieri 245 of Fig.2, ¶0049-6th sentence- fronthaul link 245; ¶0051- 1st sentence- the group of RRUs 230A-C and utilizing an adaptive fronthaul protocol for communication between the BBUs 260A-C and the group of RRUs 230A-C.); wherein the controllers and the plurality of radio points are configured to implement a plurality of base stations in order to provide wireless service to a plurality of user equipment (UEs) (Barbieri ¶0028- 1st  sentence- Baseband Unit (BBU) is a portion of a base station of a radio access network (RAN); wherein each of the controllers is communicatively coupled to a core network of a wireless service provider (Barbieri ¶0050-4th sentence- The BBUs 260A-C are coupled to the core network 299 using a backhaul link 290.); wherein the system is configured to serve a plurality of logical cells- logical cells can be interpreted as clusters (Barbieri ¶0087- 2nd sentence-The first logical RRU 336 and the second logical RRU 338 are both included as RRUs in the group of RRUs  ;¶0087- 5th sentence- in addition to the cluster of RRUs associated with the BBU 361, a second cluster of RRUs may be assigned from the group of RRUs 330A-B, 336, 338 and associated with the BBU 360A which is also coupled to the fronthaul link- explaining a cluster of RRUs logically connected or served by BBUs);wherein the system is configured so that each logical cell is served by a respective group of the radio points (Barbieri ¶0087- 5th sentence- group of RRUs 330A-B, 336, 338); wherein the system is configured to associate each group of radio points with a respective one or more controllers in order for the respective one (Barbieri ¶0087-in addition to the cluster of RRUs associated with the BBU 361, a second cluster of RRUs may be assigned from the group of RRUs 330A-B, 336, 338 and associated with the BBU 360A which is also coupled to the fronthaul link). 
Barbieri however is silent wherein the system is configured to use a protection scheme in which the respective group of radio points that serves each logical cell does not change in the event of a fail-over that causes the one or more controllers (BBUs) associated with that group of radio points to change. However in an analogous art Wu remedies this deficiency by teaching a protection scheme when there’s a failure of one or more BBUs (controllers) the respective group of radio points that serves each logical cell does not change in the event of a fail-over that causes the one or more controllers (BBUs) associated with that group of radio points to change: (Wu ¶0112- last sentence-operational reliability of the whole base station; Fig.7d ,¶0114- RRUs in sectors showing that previous logical groupings and operations continue, Fig.8b, ¶0117- 2nd to last sentence- When the main processing unit of the BBU1 fails, the BBU1 reboots automatically, and simultaneously sends an active/standby switchover control signal to the BBU2.  The BBU2 works as the master BBU, and the main processing unit of the BBU2 controls the whole system, while the BBU1 is degraded to the standby BBU for operation- it is interpreted that the RRUs (radio points) do not change while the BBUs are changed). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Barbieri with that of Wu for the purpose of a network with a master- standby relationship among BBUs (Wu ¶0177- 2nd sentence). 

As to claim 2 the combined teachings of Barbieri and Wu disclose the system of claim 1, wherein the protection scheme comprises a distributed protection scheme in which each of the controllers independently determines whether to operate in one of an active role or a standby role (Wu Fig.8b, ¶0117- 5th - sentence- the BBU1 and the BBU2 are in independent operation state..8th sentence- When the main processing unit of the BBU1 fails, the BBU1 reboots automatically, and simultaneously sends an active/standby switchover control signal to the BBU2).

As to claim 4 the combined teachings of Barbieri and Wu disclose the system of claim 1, wherein the protection scheme comprises an N+1 protection scheme in which at most one of the controllers operates in a standby role (Wu Fig.7d, 8b, ¶0034- 1st sentence; ¶0117-8th sentence- When the main processing unit of the BBU1 fails, the BBU1 reboots automatically, and simultaneously sends an active/standby switchover control signal to the BBU2).

As to claim 5 the combined teachings of Barbieri and Wu disclose the system of claim 1, wherein the protection scheme comprises an N+M protection scheme in which multiple controllers can operate in a standby role (Wu, Fig. 10 and 11; ¶0129- 3rd sentence-The BBU1 and the BBU2 are connected via Eia capacity expansion interfaces to form a network with master-backup relationship; Wu ¶0131-3rd sentence-each BBU, and builds up electrical connection for active/standby switchover control signals between the master BBU and the backup BBU).  

As to claim 6 the combined teachings of Barbieri and Wu   The system of claim 1, wherein each of the logical cells is served by a respective one of the controllers operating in an active role (Wu ¶0029- setting one of the BBUs as a master BBU that works in an active state ;¶00117).

As to claim 8 the combined teachings Barbieri and Wu disclose the system of claim 1, wherein each of the controllers is configured to operate in one of: an active role in which the controller serves a (Wu ¶0117, 8th sentence- When the main processing unit of the BBU1 fails, the BBU1 reboots automatically, and simultaneously sends an active/standby switchover control signal to the BBU2.)

As to claim 10 the combined teachings Barbieri and Wu disclose the system of claim 1, wherein the front-haul network is configured so that each of the radio points is able to communicate with each of the other controllers using the front-haul network (Barbieri ¶0036- 1st sentence; 245 of Fig.2, ¶0049-6th sentence- fronthaul link 245).

As to claim 11 the combined teachings of Barbieri and Wu disclose the system of claim 1, wherein the fail-over that causes the one or more controllers associated with that group of radio points to change is performed in response to one of: receiving a fail-over request message from a controller included in the one or more controllers associated with that group of radio points; and failing to receive an expected message from a controller included in the one or more controllers associated with that group of radio points within a predetermined period of time (Wu ¶0117- 9th sentence- When the main processing unit of the BBU1 fails, the BBU1 reboots automatically, and simultaneously sends an active/standby switchover control signal to the BBU2.- interpreted as a failover request message) 

As to claim 12 Barbieri discloses a method of implementing a system configured to provide wireless service that comprises a plurality of controllers and a plurality of radio points (260A, 260B, 260C, 230A, 230B, and 230C of Fig.2), wherein each of the radio points is associated with at least one antenna and remotely located from the controllers(231A, 231B, and 231C of Fig.2), wherein the plurality of radio points is communicatively coupled to the controllers using a front-haul (Barbieri 245 of Fig.2, ¶0049-6th sentence- fronthaul link 245;¶0050-4th sentence- The BBUs 260A-C are coupled to the core network 299 using a backhaul link 290.), wherein the controllers and the plurality of radio points are configured to implement a plurality of base stations in order to provide wireless service to a plurality of user equipment (UEs) (¶0028- 1st  sentence- Baseband Unit (BBU) is a portion of a base station of a radio access network (RAN), and wherein each of the controllers is communicatively coupled to a core network of a wireless service provider (¶0050-4th sentence- The BBUs 260A-C are coupled to the core network 299 using a backhaul link 290), wherein the system is configured to serve a plurality of logical cells logical cells can be interpreted as clusters (¶0087- 2nd sentence-The first logical RRU 336 and the second logical RRU 338 are both included as RRUs in the group of RRUs  ;¶0087- 5th sentence- in addition to the cluster of RRUs associated with the BBU 361, a second cluster of RRUs may be assigned from the group of RRUs 330A-B, 336, 338 and associated with the BBU 360A which is also coupled to the fronthaul link- explaining a cluster of RRUs logically connected or served by BBUs), and wherein the system is configured so that each logical cell is served by a respective group of the radio points(¶0087- 5th sentence- group of RRUs 330A-B, 336, 338); the method comprising: associating each group of radio points with a respective one or more controllers in order for the respective one or more controllers to serve the respective logical cell associated with that group of radio points while associated therewith (¶0087-in addition to the cluster of RRUs associated with the BBU 361, a second cluster of RRUs may be assigned from the group of RRUs 330A-B, 336, 338 and associated with the BBU 360A which is also coupled to the fronthaul link).
Barbieri however is silent in using a protection scheme in the system in which the respective group of radio points that serves each logical cell does not change in the event of a fail-over that causes the one or more controllers associated with that group of radio points to change. However in an analogous art Wu remedies this deficiency by teaching a protection scheme when there’s a failure of one or more BBUs (controllers) the respective group of radio points that serves each logical cell  (Wu ¶0112- last sentence-operational reliability of the whole base station; Fig.7d ,¶0114- RRUs in sectors showing that previous logical groupings and operations continue, Fig.8b, ¶0117- 2nd to last sentence- When the main processing unit of the BBU1 fails, the BBU1 reboots automatically, and simultaneously sends an active/standby switchover control signal to the BBU2.  The BBU2 works as the master BBU, and the main processing unit of the BBU2 controls the whole system, while the BBU1 is degraded to the standby BBU for operation- it is interpreted that the RRUs (radio points) do not change while the BBUs are changed). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Barbieri with that of Wu for the purpose of a network with a master- standby relationship among BBUs (Wu ¶0177- 2nd sentence). 

As to claim 13 the combined teachings of Barbieri and Wu disclose the method of claim 12, wherein the protection scheme comprises a distributed protection scheme in which each of the controllers independently determines whether to operate in one of an active role or a standby role (Wu Fig.8b, ¶0117- 5th - sentence- the BBU1 and the BBU2 are in independent operation state..8th sentence- When the main processing unit of the BBU1 fails, the BBU1 reboots automatically, and simultaneously sends an active/standby switchover control signal to the BBU2)..

As to claim 15 the combined teachings of Barbieri and Wu disclose the method of claim 12, wherein the protection scheme comprises an N+1 protection scheme in which at most one of the controllers operates in a standby role (Wu Fig.7d, 8b, ¶0034- 1st sentence; ¶0117-8th sentence- When the main processing unit of the BBU1 fails, the BBU1 reboots automatically, and simultaneously sends an active/standby switchover control signal to the BBU2).

As to claim 16 the combined teachings of Barbieri and Wu disclose the method of claim 12, wherein the protection scheme comprises an N+M protection scheme in which multiple controllers can operate in a standby role (Wu, Fig. 10 and 11; ¶0129- 3rd sentence-The BBU1 and the BBU2 are connected via Eia capacity expansion interfaces to form a network with master-backup relationship; Wu ¶0131-3rd sentence-each BBU, and builds up electrical connection for active/standby switchover control signals between the master BBU and the backup BBU).  

As to claim 17 the combined teachings of Barbieri and Wu disclose the method of claim 12, wherein each of the logical cells is served by a respective one of the controllers operating in an active role (Wu ¶0029- setting one of the BBUs as a master BBU that works in an active state; ¶00117).

As to claim 19 the combined teachings of Barbieri and Wu disclose the method of claim 12, wherein each of the controllers is configured to operate in one of: an active role in which the controller serves a respective at least one of the logical cells; and a standby role in which the controller serves as a standby controller configured to take over for one of the controllers operating in the active role that has failed( Wu ¶0117, 8th sentence- When the main processing unit of the BBU1 fails, the BBU1 reboots automatically, and simultaneously sends an active/standby switchover control signal to the BBU2.).

As to claim 21 the combined teachings of Barbieri and Wu discloses the method of claim 12, wherein the front-haul network is configured so that each of the radio points is able to communicate with each of the other controllers using the front-haul network. (Barbieri ¶0036- 1st sentence; 245 of Fig.2, ¶0049-6th sentence- fronthaul link 245).

As to claim 22 the combined teachings of Barbieri and Wu discloses the method of claim 12, wherein the fail-over that causes the one or more controllers associated with that group of radio points to change is performed in response to one of: receiving a fail-over request message from a controller included in the one or more controllers associated with that group of radio points; and
failing to receive an expected message from a controller included in the one or more controllers associated with that group of radio points within a predetermined period of time (Wu ¶0117- 9th sentence- When the main processing unit of the BBU1 fails, the BBU1 reboots automatically, and simultaneously sends an active/standby switchover control signal to the BBU2.- interpreted as a failover request message).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri in view of Wu and further in view of Choi et al (US 20170180982).

As to claim 3 the combined teachings of Barbieri and Wu disclose the system of claim 1, however silent wherein each logical cell has an associated virtual cell identifier and each of the base stations implemented by the controllers has an associated base station identifier and cell identity recognized by the core network; and wherein the system is configured to associate each group of radio points with a respective one or more controllers in order for the respective one or more controllers to
serve the respective logical cell associated with that group of radio points while associated therewith by: associating the virtual cell identifier for each logical cell with the respective base station identifier and cell identity recognized by the core network that is associated with the one or more controllers serving that logical cell. However in an analogous art Choi remedies this deficiency: Choi, Fig.8, ¶0061, ¶0062- 1st sentence- an eNB ID… to identify an eNB, ¶0064-2nd sentence for the eNB ID used in LTE, a virtual BBU pool ID, BBU ID, and RRU ID may be configured).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Barbieri and Wu with that of Choi for the purpose of providing a network identifier in a RAN (Choi ¶061).

As to claim 14 the combined teachings of Barbieri and Wu disclose the method of claim 12, however silent wherein each logical cell has an associated virtual cell identifier and each of the base stations implemented by the controllers has an associated base station identifier and cell identity recognized by the core network; and wherein associating each group of radio points with a respective one or more controllers in order for the respective one or more controllers to serve the respective logical cell associated with that group of radio points while associated therewith comprises: associating the virtual cell identifier for that logical cell with the respective base station identifier and cell identity recognized by the core network that is associated with the one or more controllers serving that logical cell. However in an analogous art Choi remedies this deficiency: (Choi, Fig.8, ¶0061, ¶0062- 1st sentence- an eNB ID… to identify an eNB, ¶0064-2nd sentence for the eNB ID used in LTE, a virtual BBU pool ID, BBU ID, and RRU ID may be configured).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Barbieri and Wu with that of Choi for the purpose of providing a network identifier in a RAN (Choi ¶061).



Allowable Subject Matter
s 7, 9, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462